 

TAX PROTECTION AGREEMENT

 

THIS TAX PROTECTION AGREEMENT (this “Agreement”) is made and entered into as of
April 2, 2014 by and among BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland
corporation (the “REIT”), BLUEROCK RESIDENTIAL HOLDINGS, LP, a Delaware limited
partnership (the “Partnership”), and BR-NPT SPRINGING ENTITY, LLC, a Delaware
limited liability company (the “Contributor”).

 

WHEREAS, pursuant to that certain Contribution Agreement, dated as of March 10,
2014 (the “Contribution Agreement”), the Contributor is contributing (the
“Contribution”), its fee simple ownership in the North Park Towers Apartments to
the Partnership in exchange for $4.1 million in units of limited partnership
interest in the Partnership (“Units”) and the assumption of debt;

 

WHEREAS, it is intended for federal income tax purposes that the Contribution
for Units will be treated as a tax-deferred contribution of assets to the
Partnership for Units under Section 721 of the Code;

 

WHEREAS, in consideration for the agreement of the Contributor to make the
Contribution, the parties desire to enter into this Agreement regarding certain
tax matters as set forth herein; and

 

WHEREAS, the REIT and the Partnership desire to evidence their agreement
regarding certain minimum debt obligations of the Partnership and its
subsidiaries.

 

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements contained herein and in the Contribution
Agreement, the parties hereto hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

To the extent not otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in the Partnership Agreement (as
defined below).

 

“Accounting Firm” has the meaning set forth in the Section 3.2.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Applicable Rules” has the meaning set forth in Section 2.1(a).

 

“Bottom Guarantee” has the meaning set forth in Section 2.1.

 

“Closing Date” means the date on which the Contribution will be effective.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contributed Property” means the North Park Towers Apartments.

 

 

 

 

“Contribution” has the meaning set forth in the Recitals.

 

“Contribution Agreement” has the meaning set forth in the Recitals.

 

“Contributor” has the meaning set forth in the Preamble.

 

“Deficit Restoration Obligation” means a written obligation by a Protected
Partner to restore part or all of its deficit capital account in the Partnership
upon the occurrence of certain events (which written obligation may provide for
an indemnity in favor of the REIT as general partner of the Partnership).

 

“Guaranteed Amount” means the aggregate amount of each Guaranteed Debt that is
guaranteed at any time by Partner Guarantors.

 

“Guaranteed Debt” means any loans incurred (or assumed) by the Partnership or
any of its subsidiaries that are guaranteed by Partner Guarantors at any time
after the Closing Date pursuant to Article 2 hereof.

 

“Indirect Owner” means, in the case of a Protected Partner that is an entity
that is classified as a partnership, disregarded entity or subchapter S
corporation for federal income tax purposes, any person owning an equity
interest in such Protected Partner, and in the case of any Indirect Owner that
itself is an entity that is classified as a partnership, disregarded entity or
subchapter S corporation for federal income tax purposes, any person owning an
equity interest in such entity.

 

“Minimum Liability Amount” means, for the Protected Partner, the amount set
forth next to the Protected Partner’s name on Schedule 2.1(b) hereto, of which
an aggregate of $0 will be guaranteed by the Partner Guarantors pursuant to
Section 2.1(a) immediately after the Closing Date.

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.752-1(a)(2).

 

“Partner Guarantors” means those Protected Partners who have guaranteed any
portion of the Guaranteed Debt.

 

“Partnership” has the meaning set forth in the Preamble.

 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of April 2, 2014, as amended, and as
the same may be further amended in accordance with the terms thereof.

 

“Protected Partner” means those persons set forth as Protected Partners on
Schedule 2.1(a), and any person who (i) acquires Units from a Protected Partner
in a transaction in which gain or loss is not recognized in whole or in part and
in which such transferee’s adjusted basis for federal income tax purposes is
determined in whole or in part by reference to the adjusted basis of the
Protected Partner in such Units, (ii) has notified the Partnership of its status
as a Protected Partner and (iii) provides all documentation reasonably requested
by the Partnership to verify such status, but excludes any person that ceases to
be a Protected Partner pursuant to this Agreement.

 

2

 

 

“Tax Protection Period” means the period commencing on the Closing Date and
ending at 12:01 AM on April 2, 2020, provided, however, that with respect to a
Protected Partner, the Tax Protection Period shall terminate at such time as
such Protected Partner (or one or more successor Protected Partners) has
disposed of 50% or more of the Units received, directly or indirectly, in the
Contribution by such Protected Partner in one or more taxable transactions;
provided, however, that for this purpose, any transfer of Units from the
Protected Partner to persons who are, as of the Closing Date, its owners, shall
not be considered a disposal.

 

“Units” has the meaning set forth in the Recitals.

 

Article 2
Allocation of liabilities; Guarantee AND deficit restoration obligation
Opportunity; NOtification of reduction of liabilities; cooperation REGARDING
aDDITIONAL allocation of liabilities

 

2.1           Minimum Liability Allocation.

 

(a)       During the Tax Protection Period, the Partnership will offer to each
Protected Partner the opportunity, in the Partnership’s discretion, either (i)
to enter into a “bottom dollar guarantee” of certain liabilities of the
Partnership (substantially in the form set forth in Schedule 2.1(c)) pursuant to
which the lender for the guaranteed liability is required to pursue all other
collateral and security for the guaranteed liability (other than any “bottom
dollar guarantees”) prior to seeking to collect on such a guarantee, and the
lender shall have recourse against the guarantor only if, and solely to the
extent that, the total amount recovered by the lender with respect to the
guaranteed liability after the lender has exhausted its remedies is less than
the aggregate of the guaranteed amounts with respect to such liability, and the
maximum aggregate liability of each partner for all guaranteed liabilities shall
be limited to the amount actually guaranteed by such partner (a “Bottom
Guarantee”) or (ii) to enter into a Deficit Restoration Obligation, in such
amount or amounts so as to cause a special allocation of partnership liabilities
to such Protected Partner for purposes of Section 752 of the Code such that the
Protected Partner’s allocable share of Partnership liabilities equals such
Protected Partner’s Minimum Liability Amount and to cause a special allocation
of partnership liabilities for purposes of Section 465 of the Code that
increases the Protected Partner’s “at risk” amount by an amount equal to such
Protected Partner’s Minimum Liability Amount (determined as of the Closing
Date). In order to minimize the need for the Protected Partner to enter into
such Bottom Guarantees or Deficit Restoration Obligations, the Protected Partner
will use the additional method under Treasury Regulations Section 1.752-3(a)(3)
to allocate Nonrecourse Liabilities to the Indirect Owners to the maximum extent
possible. In the event that applicable Treasury Regulations (the “Applicable
Rules”) are issued which modify the requirements for bottom dollar guarantees to
be effective in causing special allocations of partnership liabilities to
Protected Partners for purposes of Section 752 of the Code and/or Section 465 of
the Code, the Partnership, at its option and in its sole discretion, may agree
to work with the Protected Partners together to modify any Bottom Guarantees to
the extent necessary such that they will be effective under the Applicable
Rules. The Contributor acknowledges that the U.S. Department of Treasury has
issued proposed Treasury Regulations (79 F.R. 4826 (Jan. 30, 2014)) addressing
the allocation of partnership liabilities under Section 752 of the Code (the
“Proposed Regulations”). If the Proposed Regulations are finalized in their
current form, a Protected Partner would not be allocated liabilities solely as a
result of entering into a Bottom Guarantee. Even if the Proposed Regulations are
finalized in their current form (or there is any other change in the Applicable
Rules), the Partnership shall have no liability to a Protected Partner if it
provides to the Protected Partner the ability to enter into a Bottom Guarantee
in accordance with the terms of this Section 2.1(a).

 

3

 

 

(b)       Following the Tax Protection Period, the Partnership shall use its
commercially reasonable efforts to permit a Protected Partner to enter into a
Bottom Guarantee and/or Deficit Restoration Obligation as described in Section
2.1(a) above if requested by a Protected Partner. For the avoidance of doubt,
following the Tax Protection Period, the notification requirement of Section 2.2
will not apply.

 

2.2           Notification Requirement. During the Tax Protection Period, the
Partnership shall provide prior written notice to a Protected Partner if the
Partnership intends to repay, retire, refinance or otherwise reduce (other than
due to scheduled amortization) the amount of liabilities with respect to the
Contributed Property in a manner that would cause an Indirect Owner to recognize
gain for federal income tax purposes as a result of a decrease in the Protected
Partner’s share of Partnership liabilities below the Minimum Liability Amount
(determined as of the Closing Date)

 

2.3           Additional Allocation of Liabilities. If the Partnership provides
notice to a Protected Partner pursuant to Section 2.2, the Partnership shall
cooperate with the Protected Partner to arrange an additional allocation of
liabilities of the Partnership to the Protected Partner in such amount or
amounts so as to increase the amount of partnership liabilities allocated to
such Protected Partner for purposes of Section 752 of the Code by an amount
necessary to prevent the Indirect Owners from recognizing gain for federal
income tax purposes as a result of a decrease in the Protected Partner’s share
of Partnership liabilities below the Minimum Liability Amount (determined as of
the Closing Date) as a result of the intended repayment, retirement, refinancing
or other reduction (other than scheduled amortization) in the amount of
liabilities with respect to the Contributed Property, including, without
limitation, offering to the Protected Partner the opportunity, in the
Partnership’s discretion, either (i) to enter into additional Bottom Guarantees
(substantially in the form set forth in Schedule 2.1(c)) or (ii) to enter into
additional Deficit Restoration Obligations, in either case to the extent of the
amount of the Minimum Liability Amount (determined as of the Closing Date).

 

2.4           Deficit Restoration Obligation. The Partnership will maintain an
amount of indebtedness of the Partnership that is considered “recourse”
indebtedness (taking into account all of the facts and circumstances related to
the indebtedness, the Partnership and the general partner) equal to or greater
than the sum of the amounts subject to a Deficit Restoration Obligation of all
Protected Partners and other partners in the Partnership. The Deficit
Restoration Obligation shall be conclusively presumed to cause the Protected
Partner to be allocated an amount of liabilities equal to the Deficit
Restoration Obligation amount of such Protected Partner for purposes of Sections
465 and 752 of the Code, provided that (1) the Partnership maintains an amount
of debt that is considered “recourse” indebtedness (determined for purposes of
Section 752 of the Code and taking into account all of the facts and
circumstances related to the indebtedness, the Partnership and the general
partner) equal to the aggregate Deficit Restoration Obligation amounts of all
partners of the Partnership and (2) all other terms and conditions of the
Partnership Agreement with respect to such Deficit Restoration Obligation are
met.

 

4

 

 

 

Article 3

Remedies for Breach

 

3.1           Monetary Damages. In the event that the Partnership breaches its
obligations set forth in Article 2 with respect to a Protected Partner, the
Protected Partner’s sole remedy shall be to receive from the Partnership, and
the Partnership shall pay to such Protected Partner as damages, an amount equal
to the aggregate federal, state and local income taxes incurred by the Protected
Partner or an Indirect Owner as a result of the income or gain allocated to, or
otherwise recognized by, such Protected Partner with respect to its Units by
reason of such breach, plus an amount equal to the aggregate federal, state, and
local income taxes payable by the Protected Partner or an Indirect Owner as a
result of the receipt of any payment required under this Section 3.1.

 

For the avoidance of doubt, so long as the Partnership provides the
opportunities referenced in Sections 2.1 and 2.3 and complies with the
notification requirement of Section 2.2, the Partnership shall have no liability
pursuant to this Section 3.1 in the event it is determined that a Protected
Partner has not been specially allocated for purposes of Section 752 of the Code
an amount of partnership liabilities equal to such Protected Partner’s Minimum
Liability Amount or is not treated as receiving a special allocation of
partnership liabilities for purposes of Section 465 of the Code that increases
such Protected Partner’s “at risk” amount by an amount equal to such Protected
Partner’s Minimum Liability Amount. Furthermore, the Partnership shall have no
liability pursuant to this Section 3.1 if the Partnership merges into another
entity treated as a partnership for federal income tax purposes or the Protected
Partner accepts an offer to exchange its Units for equity interests in another
entity treated as a partnership for federal income tax purposes so long as, in
either case, such successor entity assumes or agrees to assume the Partnership’s
obligations pursuant to this Agreement.

 

For purposes of computing the amount of federal, state, and local income taxes
required to be paid by a Protected Partner (or Indirect Owner), (i) any
deduction for state income taxes payable as a result thereof actually allowed in
computing federal income taxes shall be taken into account, and (ii) a Protected
Partner’s (or Indirect Owner’s) tax liability shall be computed using the
highest federal, state and local marginal income tax rates that would be
applicable to such Protected Partner’s (or Indirect Owner’s) taxable income
(taking into account the character and type of such income or gain) for the year
with respect to which the taxes must be paid, without regard to any deductions,
losses or credits that may be available to such Protected Partner (or Indirect
Owner) that would reduce or offset its actual taxable income or actual tax
liability if such deductions, losses or credits could be utilized by the
Protected Partner (or Indirect Owner) to offset other income, gain or taxes of
the Protected Partner (or Indirect Owner), either in the current year, in
earlier years, or in later years).

 

5

 

 

 

3.2           Process for Determining Damages. If the Partnership has breached
or violated any of the covenants set forth in Article 2 (or a Protected Partner
asserts that the Partnership has breached or violated any of the covenants set
forth in Article 2), the Partnership and the Protected Partner (or Indirect
Owner) agree to negotiate in good faith to resolve any disagreements regarding
any such breach or violation and the amount of damages, if any, payable to such
Protected Partner (or Indirect Owner) under Section 3.1. If any such
disagreement cannot be resolved by the Partnership and such Protected Partner
(or Indirect Owner) within sixty (60) days after the receipt of notice from the
Partnership of such breach and the amount of income to be recognized by reason
thereof (or, if applicable, receipt by the Partnership of an assertion by a
Protected Partner that the Partnership has breached or violated any of the
covenants set forth in Article 2), the Partnership and the Protected Partner
shall jointly retain a nationally recognized independent public accounting firm
(“an Accounting Firm”) to act as an arbitrator to resolve as expeditiously as
possible all points of any such disagreement (including, without limitation,
whether a breach of any of the covenants set forth in Article 2 has occurred
and, if so, the amount of damages to which the Protected Partner is entitled as
a result thereof, determined as set forth in Section 3.1). All determinations
made by the Accounting Firm with respect to the resolution of any breach or
violation of any of the covenants set forth in Article 2 and the amount of
damages payable to the Protected Partner under Section 3.1 shall be final,
conclusive and binding on the Partnership and the Protected Partner. The fees
and expenses of any Accounting Firm incurred in connection with any such
determination shall be shared equally by the Partnership and the Protected
Partner, provided that if the amount determined by the Accounting Firm to be
owed by the Partnership to the Protected Partner is more than five percent (5%)
higher than the amount proposed by the Partnership to be owed to such Protected
Partner prior to the submission of the matter to the Accounting Firm, then all
of the fees and expenses of any Accounting Firm incurred in connection with any
such determination shall be paid by the Partnership and if the amount determined
by the Accounting Firm to be owed by the Partnership to the Protected Partner is
more than five percent (5%) less than the amount proposed by the Partnership to
be owed to such Protected Partner prior to the submission of the matter to the
Accounting Firm, then all of the fees and expenses of any Accounting Firm
incurred in connection with any such determination shall be paid by the
Protected Partner.

 

3.3           Required Notices; Time for Payment. In the event that there has
been a breach of Article 2, the Partnership shall provide to each affected
Protected Partner notice of the transaction or event giving rise to such breach
not later than at such time as the Partnership provides to the Protected
Partners the IRS Schedule K-1’s to the Partnership’s federal income tax return
for the year of such transaction. All payments required to be made under this
Article 3 to any Protected Partner shall be made to such Protected Partner on or
before April 15 of the year following the year in which the gain recognition
event giving rise to such payment took place; provided that, if the Protected
Partner is required to make estimated tax payments that would include such gain
(taking into account all available safe harbors), the Partnership shall make a
payment to the Protected Partner on or before the due date for such estimated
tax payment and such payment from the Partnership shall be in an amount that
corresponds to the amount of the estimated tax being paid by such Protected
Partner at such time as a result of the gain recognition event. In the event of
a payment made after the date required pursuant to this Section 3.3, interest
shall accrue on the aggregate amount required to be paid from such date to the
date of actual payment at a rate equal to the “prime rate” of interest, as
published in the Wall Street Journal (or if no longer published there, as
announced by Citibank) effective as of the date the payment is required to be
made.

 

6

 

 

Article 4

Section 704(c) Method and Allocations

 

Notwithstanding any provision of the Partnership Agreement, the Partnership
shall use the “traditional method” under Treasury Regulations Section 1.704-3(b)
for purposes of making all allocations under Section 704(c) of the Code with
respect to the Contributed Property.

 

Article 5

Amendment of this Agreement; Waiver of certain provisions

 

5.1           Amendment. This Agreement may not be amended, directly or
indirectly (including by reason of a merger between either the Partnership or
the REIT and another entity) except by a written instrument signed by the REIT,
the Partnership, and each of the Protected Partners to be subject to such
amendment, except that the Partnership may amend Schedules 2.1(a) and 2.1(b)
upon a person becoming a Protected Partner as a result of a transfer of Units.

 

5.2           Waiver. Notwithstanding the foregoing, upon written request by the
Partnership, each Protected Partner, in its sole discretion, may waive the
payment of any damages that is otherwise payable to such Protected Partner
pursuant to Article 3 hereof. Such a waiver shall be effective only if obtained
in writing from the affected Protected Partner.

 


Article 6
Miscellaneous

 

6.1           Additional Actions and Documents. Each of the parties hereto
hereby agrees to take or cause to be taken such further actions, to execute,
deliver, and file or cause to be executed, delivered and filed such further
documents, and will obtain such consents, as may be necessary or as may be
reasonably requested in order to fully effectuate the purposes, terms and
conditions of this Agreement.

 

6.2           Assignment. No party hereto shall assign its or his rights or
obligations under this Agreement, in whole or in part, except by operation of
law, without the prior written consent of the other parties hereto, and any such
assignment contrary to the terms hereof shall be null and void and of no force
and effect.

 

6.3           Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Protected Partners and their respective
successors and permitted assigns, whether so expressed or not. This Agreement
shall be binding upon the REIT, the Partnership, and any entity that is a direct
or indirect successor, whether by merger, transfer, spin-off or otherwise, to
all or substantially all of the assets of either the REIT or the Partnership (or
any prior successor thereto as set forth in the preceding portion of this
sentence), provided that none of the foregoing shall result in the release of
liability of the REIT and the Partnership hereunder. The REIT and the
Partnership covenant with and for the benefit of the Protected Partners not to
undertake any transfer of all or substantially all of the assets of either
entity (whether by merger, transfer, spin-off or otherwise) unless the
transferee has acknowledged in writing and agreed in writing to be bound by this
Agreement, provided that the foregoing shall not be deemed to permit any
transaction otherwise prohibited by this Agreement.

 

7

 

 

6.4           Modification; Waiver. No failure or delay on the part of any party
hereto in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereunder are cumulative
and not exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any party therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any party in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.

 

6.5           Representations and Warranties Regarding Authority;
Noncontravention. Each of the REIT and the Partnership has the requisite
corporate or other (as the case may be) power and authority to enter into this
Agreement and to perform its respective obligations hereunder. The execution and
delivery of this Agreement by each of the REIT and the Partnership and the
performance of each of its respective obligations hereunder have been duly
authorized by all necessary trust, partnership, or other (as the case may be)
action on the part of each of the REIT and the Partnership. This Agreement has
been duly executed and delivered by each of the REIT and the Partnership and
constitutes a valid and binding obligation of each of the REIT and the
Partnership, enforceable against each of the REIT and the Partnership in
accordance with its terms, except as such enforcement may be limited by (i)
applicable bankruptcy or insolvency laws (or other laws affecting creditors’
rights generally) or (ii) general principles of equity. The execution and
delivery of this Agreement by each of the REIT and the Partnership do not, and
the performance by each of its respective obligations hereunder will not,
conflict with, or result in any violation of (i) the Partnership Agreement or
(ii) any other agreement applicable to the REIT and/or the Partnership, other
than, in the case of clause (ii), any such conflicts or violations that would
not materially adversely affect the performance by the Partnership and the REIT
of their obligations hereunder.

 

6.6           Captions. The Article and Section headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

 

6.7           Notices. All notices and other communications given or made
pursuant hereto shall be in writing, shall be deemed to have been duly given or
made as of the date delivered, mailed or transmitted, and shall be effective
upon receipt, if delivered personally, mailed by registered or certified mail
(postage prepaid, return receipt requested) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
changes of address) or sent by electronic transmission to the telecopier number
specified below:

 

(i)          if to the Partnership or the REIT, to:

 

8

 

 

  c/o BRG Manager   712 Fifth Avenue, 9th Floor   New York, NY  10019  
Attention: R. Ramin Kamfar

 

(ii)         if to a Protected Partner, to the address on file with the
Partnership.

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed, telecopied or telexed in the manner described above, or which
shall be delivered to a telegraph company, shall be deemed sufficiently given,
served, sent, received or delivered for all purposes at such time as it is
delivered to the addressee (with the return receipt, the delivery receipt, or
(with respect to a telecopy or telex) the answerback being deemed conclusive,
but not exclusive, evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.

 

6.8           Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
each of which shall be deemed an original.

 

6.9           Governing Law. The interpretation and construction of this
Agreement, and all matters relating thereto, shall be governed by the laws of
the State of Delaware, without regard to the choice of law provisions thereof.

 

6.10         Consent to Jurisdiction; Enforceability.

 

6.10.1         This Agreement and the duties and obligations of the parties
hereunder shall be enforceable against any of the parties in the courts of New
York, New York. For such purpose, each party hereto and the Protected Partners
hereby irrevocably submits to the nonexclusive jurisdiction of such courts and
agrees that all claims in respect of this Agreement may be heard and determined
in any of such courts.

 

6.10.2         Each party hereto hereby irrevocably agrees that a final judgment
of any of the courts specified above in any action or proceeding relating to
this Agreement shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

6.11         Severability. If any part of any provision of this Agreement shall
be invalid or unenforceable in any respect, such part shall be ineffective to
the extent of such invalidity or unenforceability only, without in any way
affecting the remaining parts of such provision or the remaining provisions of
this Agreement.

 

6.12         Costs of Disputes. Except as otherwise expressly set forth in this
Agreement, the nonprevailing party in any dispute arising hereunder shall bear
and pay the costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by the prevailing party or parties in
connection with resolving such dispute.

9

 

 

6.13         Enforcement by Protected Partners. The Protected Partners are the
beneficiaries of this Agreement and shall be able to enforce this Agreement as
if they were parties to this Agreement.

 

10

 

 

IN WITNESS WHEREOF, the REIT, the Partnership, and the Contributor have caused
this Agreement to be signed by their respective officers, general partners, or
delegates thereunto duly authorized all as of the date first written above.

 

BLUEROCK RESIDENTIAL GROWTH REIT, INC. a Maryland corporation           By: /s/
Michael L. Konig     Name: Michael L. Konig     Title:   COO, Secretary &
General Counsel           BLUEROCK RESIDENTIAL HOLDINGS, L.P., a Delaware
limited partnership           By: Bluerock Residential Growth REIT, Inc.,     a
Maryland corporation,       its General Partner               By: /s/ Michael L.
Konig         Name:  Michael L. Konig         Title: COO, Secretary & General
Counsel           BR-NPT SPRINGING ENTITY, LLC, a Delaware limited liability
company           By: BR-North Park Towers, LLC,       a Delaware limited
liability company, its Manager           By: /s/ Jordan B. Ruddy     Name:
Jordan B. Ruddy     Title:   Authorized Signatory  

 

11

 

 

SCHEDULES AND EXHIBITS TO THE TAX PROTECTION AGREEMENT

 

 

Schedule 2.1(a) List of Protected Partners Schedule 2.1(b) Minimum Liability
Amount Schedule 2.1(c) Form of Guarantee Agreement

 

12

 

Schedule 2.1(a)

 

List of Protected Partners

 

BR-NPT Springing Entity, LLC

 

13

 

 

Schedule 2.1(b)

 

Minimum Liability Amount

 

Protected Partner   Minimum Liability Amount **/ BR-NPT Springing Entity, LLC  
$4,100,000

**/ The estimated amount of liabilities that must be allocated to the Protected
Partner in order to prevent gain recognition by virtue of an Indirect Owner’s
“negative tax capital account” on the closing date of the IPO as determined by
the Partnership in its sole discretion.

 

14

 

 

Schedule 2.1(c)

Form of Guaranty 1/

 

GUARANTEE

 

This Guarantee is made and entered into as of the __ day of _______ 20__, by the
persons listed on Exhibit A annexed hereto (the “Guarantors”) for the benefit of
the Lender set forth on Exhibit B annexed hereto and made a part hereof (the
“Lender,” which term shall include any person or entity who hereafter holds the
Note (as defined below) in accordance with the terms thereof).

 

 



1/            This Form of the Guarantee Agreement is for Guaranteed Debt where
the following conditions all are applicable:

 

(i)there are no other guarantees in effect with respect to such Guaranteed Debt;

 

(ii)the collateral securing such Guaranteed Debt is not collateral for any other
indebtedness that is senior to or pari passu with such Guaranteed Debt;

 

(iii)no additional guarantees with respect to such Guaranteed Debt will be
entered into during the applicable Tax Protection Period;

 

(iv)the lender with respect to such Guaranteed Debt is not the Partnership, any
Subsidiary or other entity in which the Partnership owns a direct or indirect
interest, the REIT, any other partner in the Partnership, or any person related
to any partner in the Partnership as determined for purposes of Treasury
Regulations Section 1.752-2; and

 

(v)none of the REIT, nor any other partner in the Partnership, nor any person
related to any partner in the Partnership as determined for purposes of Treasury
Regulations Section 1.752-2 shall have provided, or shall thereafter provide,
collateral for, or otherwise shall have entered, or thereafter shall enter, into
a relationship that would cause such person or entity to be considered to bear
risk of loss with respect to such Guaranteed Debt, as determined for purposes of
Treasury Regulations Section 1.752-2.

 

If, and to the extent that, one or more of these conditions is not applicable,
appropriate changes to the attached Form of Guaranty will be required in order
to cause the various conditions set forth in Article 2 of the Tax Protection
Agreement to be satisfied.



 

15

 

 

This Guarantee is made and entered into as of the __ day of _______ 20__, by the
persons listed on Exhibit A annexed hereto (the “Guarantors”) for the benefit of
the Lender set forth on Exhibit B annexed hereto and made a part hereof (the
“Lender,” which term shall include any person or entity who hereafter holds the
Note (as defined below) in accordance with the terms thereof).

 

RECITALS

 

WHEREAS, the Lender has loaned to the borrower set forth on Exhibit B (the
“Borrower”) the amount set forth opposite such Lender’s name on Exhibit B, which
loan (i) is evidenced by the promissory note described on Exhibit C hereto (the
“Note”), (ii) has a current outstanding balance in the amount set forth on
Exhibit B annexed hereto, and (iii) is secured by a mortgage or deed of trust on
the collateral described on Exhibit D annexed hereto (the “Deed of Trust,” with
the property and other assets securing such Deed of Trust referred to as the
“Collateral”);

 

WHEREAS, the Borrower is either Bluerock Residential Holdings, L.P., a Delaware
limited partnership (the “Partnership”), or a subsidiary of the Partnership in
which the Partnership owns a 98% or greater interest in the Partnership;

 

WHEREAS, the Guarantors are limited partners in the Partnership; and

 

WHEREAS, the Guarantors are executing and delivering this Guarantee to guarantee
a portion of the Borrower’s payments with respect to the Note, subject to and
otherwise in accordance with the terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the foregoing recitals and facts and other
good and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, each of the Guarantors hereby agree as follows:

 

1.          Guarantee and Performance of Payment.

 

(a)          The Guarantors hereby irrevocably and unconditionally guarantee the
collection by the Lender of, and hereby agree to pay to the Lender upon demand
(following (1) foreclosure of the Deed of Trust, exercise of the powers of sale
thereunder and/or acceptance by the Lender of a deed to the Collateral in lieu
of foreclosure, and (2) the exhaustion of the exercise of any and all remedies
available to the Lender against the Borrower, including, without limitation,
realizing upon the assets of the Borrower other than the Collateral against
which the Lender may have recourse), an amount equal to the excess, if any, of
the Guaranteed Amount set forth on Exhibit B over the Lender Proceeds (as
hereinafter defined) (which excess is referred to as the “Aggregate Guarantee
Liability”). The amounts payable by each Guarantor in respect of the guarantee
obligations hereunder shall be in the same proportion as the dollar amounts
listed next to such Guarantor’s name on Exhibit A attached hereto bears to the
total Guaranteed Amount set forth on Exhibit A, provided that, notwithstanding
anything to the contrary contained in this Guarantee, each Guarantor’s aggregate
obligation under this Guarantee shall be limited to the dollar amount set forth
on Exhibit A attached hereto next to such Guarantor’s name. The Guarantors'
obligations as set forth in this paragraph 1(a) are hereinafter referred to as
the “Guaranteed Obligations.”

 

16

 

 

(b)          For the purposes of this Guarantee, the term “Lender Proceeds”
shall mean the aggregate of (i) the Foreclosure Proceeds (as hereinafter
defined) plus (ii) all amounts collected by the Lender from the Borrower (other
than payments of principal, interest or other amounts required to be paid by the
Borrower to Lender under the terms of the Note that are paid by the Borrower to
the Lender at a time when no default has occurred under the Note and is
continuing) or realized by the Lender from the sale of assets of the Borrower
other than the Collateral.

 

(c)          For the purposes of this Guarantee, the term “Foreclosure Proceeds”
shall have the applicable meaning set forth below with respect to the
Collateral:

 

1.If at least one bona fide third party unrelated to the Lender (and including,
without limitation, any of the Guarantors) bids for such Collateral at a sale
thereof, conducted upon foreclosure of the related Deed of Trust or exercise of
the power of sale thereunder, Foreclosure Proceeds shall mean the highest amount
bid for such Collateral by the party that acquires title thereto (directly or
through a nominee) at or pursuant to such sale. For the purposes of determining
such highest bid, amounts bid for the Collateral by the Lender shall be taken
into account notwithstanding the fact that such bids may constitute credit bids
which offset against the amount due to the Lender under the Note.

 

2.If there is no such unrelated third-party at such sale of the Collateral so
that the only bidder at such sale is the Lender or its designee, the Foreclosure
Proceeds shall be deemed to be fair market value (the “Fair Market Value”) of
the Collateral as of the date of the foreclosure sale, as such Fair Market Value
shall be mutually agreed upon by the Lender and the Guarantor or determined
pursuant to subparagraph 1(d).

 

3.If the Lender receives and accepts a deed to the Collateral in lieu of
foreclosure in partial satisfaction of the Borrower's obligations under the
Note, the Foreclosure Proceeds shall be deemed to be the Fair Market Value of
such Collateral as of the date of delivery of the deed-in-lieu of foreclosure,
as such Fair Market Value shall be mutually agreed upon by the Lender and the
Guarantor or determined pursuant to subparagraph 1(d).

 

17

 

 

(d)          Fair Market Value of the Collateral (or any item thereof) shall be
the price at which a willing seller not compelled to sell would sell such
Collateral, and a willing buyer not compelled to buy would purchase such
Collateral, free and clear of all mortgages but subject to all leases and
reciprocal easements and operating agreements. If the Lender and the Guarantor
are unable to agree upon the Fair Market Value of any Collateral in accordance
with subparagraphs 1(c)2. or 3. above, as applicable, within twenty (20) days
after the date of the foreclosure sale or the delivery of the deed-in-lieu of
foreclosure, as applicable, relating to such Collateral, either party may have
the Fair Market Value of such Collateral determined by appraisal by appointing
an appraiser having the qualifications set forth below to determine the same and
by notifying the other party of such appointment within twenty (20) days after
the expiration of such twenty (20) day period. If the other party shall fail to
notify the first party, within twenty (20) days after its receipt of notice of
the appointment by the first party, of the appointment by the other party of an
appraiser having the qualifications set forth below, the appraiser appointed by
the first party shall alone make the determination of such Fair Market Value.
Appraisers appointed by the parties shall be members of the Appraisal Institute
(MAI) and shall have at least ten years’ experience in the valuation of
properties similar to the Collateral being valued in the greater metropolitan
area in which such Collateral is located. If each party shall appoint an
appraiser having the aforesaid qualifications and if such appraisers cannot,
within thirty (30) days after the appointment of the second appraiser, agree
upon the determination hereinabove required, then they shall select a third
appraiser which third appraiser shall have the aforesaid qualifications, and if
they fail so to do within forty (40) days after the appointment of the second
appraiser they shall notify the parties hereto, and either party shall
thereafter have the right, on notice to the other, to apply for the appointment
of a third appraiser to the chapter of the American Arbitration Association or
its successor organization located in the metropolitan area in which the
Collateral is located or to which the Collateral is proximate or if no such
chapter is located in such metropolitan area, in the metropolitan area closest
to the Collateral in which such a chapter is located. Each appraiser shall
render its decision as to the Fair Market Value of the Collateral in question
within thirty (30) days after the appointment of the third appraiser and shall
furnish a copy thereof to the Lender and the Guarantor. The Fair Market Value of
the Collateral shall then be calculated as the average of (i) the Fair Market
Value determined by the third appraiser and (ii) whichever of the Fair Market
Values determined by the first two appraisers is closer to the Fair Market Value
determined by the third appraiser; provided, however, that if the Fair Market
Value determined by the third appraiser is higher or lower than both Fair Market
Values determined by the first two appraisers, such Fair Market Value determined
by the third appraiser shall be disregarded and the Fair Market Value of the
Collateral shall then be calculated as the average of the Fair Market Value
determined by the first two appraisers. The Fair Market Value of a Property, as
so determined, shall be binding and conclusive upon the Lender and the
Guarantors. Guarantors shall bear the cost of its own appraiser and, subject to
subparagraph 1(e), shall bear all reasonable costs of appointing, and the
expenses of, any other appraiser appointed pursuant to this subparagraph (1)(d).

 

(e)          Notwithstanding anything in the preceding subparagraphs of this
paragraph 1, (i) in no event shall the aggregate amount required to be paid
pursuant to this Guarantee by the Guarantors as a group with respect to all
defaults under the Note and the Deed of Trust securing the obligations
thereunder exceed the Guaranteed Amount set forth on Exhibit B hereto, and
(ii) the aggregate obligation of each Guarantor hereunder with respect to the
Guaranteed Obligation shall be limited to the lesser of (I) the product of
(w) the Individual Guarantee Percentage for such Guarantor set forth on Exhibit
A hereto multiplied by (x) the Guaranteed Amount, or (II) the product of
(y) such Guarantor’s Individual Guarantee Percentage multiplied by (z) the
Aggregate Guarantee Liability.

 

(f)          In confirmation of the foregoing, and without limitation, the
Lender must first exhaust all of its rights and remedies against all property of
the Borrower as to which the Lender has (or may have) a right of recourse,
including, without limitation, the institution and prosecution to completion of
appropriate foreclosure proceedings under the Deed of Trust, before exercising
any right or remedy or making any claim, under this Guarantee.

 

18

 

 

(g)          The obligations under this Guarantee shall be personal to each
Guarantor and shall not be affected by any transfer of all or any part of a
Guarantor’s interests in the Partnership; provided, however, that if a Guarantor
has disposed of all of its equity interests in the Partnership, the obligations
of such Guarantor under this Guarantee shall terminate 12 months after the date
of such disposition (the “Termination Date”) provided (i) the Guarantor notifies
the Lender that it is terminating its obligations under this Guarantee as of the
Termination Date and (ii) the fair market value of the Collateral exceeds the
outstanding balance of the Note, including accrued and unpaid interest, as of
the Termination Date. Further, no Guarantor shall have the right to recover from
the Borrower any amounts such Guarantor pays pursuant to this Guarantee (except
and only to the extent that the amount paid to the Lender by such Guarantor
exceeds the amount required to be paid by such Guarantor under the terms of this
Guarantee).

 

(h)          The obligations of any Guarantor who is an individual as a
Guarantor hereunder shall terminate with respect to such Guarantor one week
after the death of such Guarantor if, as a result of the death of such
Guarantor, all property held by the Guarantor on the date of death would have a
basis for federal income tax purposes equal to the fair market value of such
property on such date (unless a later date were to be elected by the executor of
the Guarantor's estate in accordance with the applicable provisions of the
Internal Revenue Code).

 

2.          Intent to Benefit Lender. This Guarantee is expressly for the
benefit of the Lender. The Guarantors intend that the Lender shall have the
right to enforce the obligations of the Guarantors hereunder separately and
independently of the Borrower, subject to the provisions of paragraph 1 hereof,
without any requirement whatsoever of resort by the Lender to any other party.
The Lender's rights to enforce the obligations of the Guarantors hereunder are
material elements of this Guarantee. This Guarantee shall not be modified,
amended or terminated (other than as specifically provided herein) without the
written consent of the Lender. The Borrower shall furnish a copy of this
Guarantee to the Lender contemporaneously with its execution.

 

3.          Waivers. Each Guarantor intends to bear the ultimate economic
responsibility for the payment hereof of the Guaranteed Obligations to the
extent set forth in Paragraph 1 above. Pursuant to such intent:

 

(a)          Except as expressly set forth in Paragraph 1 above, each Guarantor
expressly waives any right (pursuant to any law, rule, arrangement or
relationship) to compel the Lender, or any subsequent holder of the Note or any
beneficiary of the Deed of Trust to sue or enforce payment thereof or pursue any
other remedy in the power of the Borrower, the Lender or any subsequent holder
of the Note or any beneficiary of the Deed of Trust whatsoever, and failure of
the Borrower or the Lender or any subsequent holder of the Note or any
beneficiary of the Deed of Trust to do so shall not exonerate, release or
discharge a Guarantor from its absolute unconditional obligations under this
Guarantee. Each Guarantor hereby binds and obligates itself, and its permitted
successors and assignees, for performance of the Guaranteed Obligations
according to the terms hereof, whether or not the Guaranteed Obligations or any
portion thereof are valid now or hereafter enforceable against the Borrower or
shall have been incurred in compliance with any of the conditions applicable
thereto, subject, however, in all respects to the limitations set forth in
paragraph 1.

 

19

 

 

(b)          Each Guarantor expressly waives any right (pursuant to any law,
rule, arrangement, or relationship) to compel any other person (including, but
not limited to, the Borrower, the Partnership, any subsidiary of the Partnership
or the Borrower, or any other partner or affiliate of the Partnership or the
Borrower) to reimburse or indemnify such Guarantor for all or any portion of
amounts paid by such Guarantor pursuant to this Guarantee to the extent such
amounts do not exceed the amounts required to be paid by such Guarantor pursuant
to paragraph 1 hereof (taking into account the limitations set forth therein).

 

(c)          Except as expressly set forth in Paragraph 1 above, if and only to
the extent that the Borrower has made similar waivers under the Note or the Deed
of Trust, each Guarantor expressly waives: (i) the defense of the statute of
limitations in any action hereunder or for the collection or performance of the
Note or the Deed of Trust; (ii) any defense that may arise by reason of: the
incapacity, or lack of authority of the Borrower, the revocation or repudiation
hereof by such Guarantor, the revocation or repudiation of the Note or the Deed
of Trust by the Borrower, the failure of the Lender to file or enforce a claim
against the estate (either in administration, bankruptcy or any other
proceeding) of the Borrower; the unenforceability in whole or in part of the
Note, the Deed of Trust or any other document or instrument related thereto; the
Lender's election, in any proceeding by or against the Borrower under the
federal Bankruptcy Code, of the application of Section 1111(b)(2) of the federal
Bankruptcy Code; or any borrowing or grant of a security interest under Section
364 of the federal Bankruptcy Code; (iii) presentment, demand for payment,
protest, notice of discharge, notice of acceptance of this Guarantee or
occurrence of, or any default in connection with, the Note or the Deed of Trust,
and indulgences and notices of any other kind whatsoever, including, without
limitation, notice of the disposition of any collateral for the Note; (iv) any
defense based upon an election of remedies (including, if available, an election
to proceed by non-judicial foreclosure) or other action or omission by the
Lender or any other person or entity which destroys or otherwise impairs any
indemnification, contribution or subrogation rights of such Guarantor or the
right of such Guarantor, if any, to proceed against the Borrower for
reimbursement, or any combination thereof; (v) subject to Paragraph 4 below, any
defense based upon any taking, modification or release of any collateral or
guarantees for the Note, or any failure to create or perfect any security
interest in, or the taking of or failure to take any other action with respect
to any collateral securing payment or performance of the Note; (vi) any rights
or defenses based upon any right to offset or claimed offset by such Guarantor
against any indebtedness or obligation now or hereafter owed to such Guarantor
by the Borrower; or (vii) any rights or defenses based upon any rights or
defenses of the Borrower to the Note or the Deed of Trust (including, without
limitation, the failure or value of consideration, any statute of limitations,
accord and satisfaction, and the insolvency of the Borrower); it being intended,
except as expressly set forth in Paragraph 1 above, that such Guarantor shall
remain liable hereunder, to the extent set forth herein, notwithstanding any
act, omission or thing which might otherwise operate as a legal or equitable
discharge of any of such Guarantor or of the Borrower.

 

20

 

 

4.          Amendment of Note and Deed of Trust. Without in any manner limiting
the generality of the foregoing, the Lender or any subsequent holder of the Note
or beneficiary of the Deed of Trust may, from time to time, without notice to or
consent of the Guarantors, agree to any amendment, waiver, modification or
alteration of the Note or the Deed of Trust relating to the Borrower and its
rights and obligations thereunder (including, without limitation, renewal,
waiver or variation of the maturity of the indebtedness evidenced by the Note,
increase or reduction of the rate of interest payable under the Note, release,
substitution or addition of any Guarantor or endorser and acceptance or release
of any security for the Note), it being understood and agreed by the Lender,
however, that the Guarantor's obligations hereunder are subject, in all events,
to the limitations set forth in Paragraph 1; provided that (i) in the event that
the Lender consents to the release of any Collateral securing the Note pursuant
to the Deed of Trust, the Guaranteed Amount shall be reduced by the Fair Market
Value of such Collateral on the date of such release (determined as set forth in
Section 1(d)); and (ii) upon any material change to the Note or the Deed of
Trust, including, without limitation, the maturity date or the interest rate of
the Note, or upon any release or substitution of any Collateral securing the
Note, within thirty (30) days of any Guarantor's receipt of actual notice of
such event, subject to the following sentence, such Guarantor may elect to
terminate such Guarantor's obligations under this Guarantee by written notice to
the Lender. Such termination shall take effect on the 31st day following such
actual notice, provided that no default under the Guaranteed Obligation has
occurred and is then continuing.

.

5.          Termination of Guarantee. Subject to Paragraph 4, this Guarantee is
irrevocable as to any and all of the Guaranteed Obligations.

 

6.          Independent Obligations. Except as expressly set forth in Paragraph
1, the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower, and a separate action or actions may be brought by
a Lender against the Guarantors, whether or not actions are brought against the
Borrower. Each Guarantor expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Guarantor may now or hereafter have against the Borrower, or any other
person directly or contingently liable for the payment or performance of the
Note and the Deed of Trust arising from the existence or performance of this
Guarantee (including, but not limited to, the Partnership, Bluerock Residential
Growth REIT, Inc. or any other partner of the Partnership) (except and only to
the extent that a Guarantor makes a payment to the Lender in excess of the
amount required to be paid under paragraph 1 and the limitations set forth
therein).

 

7.          Net Worth Representation. The Guarantor hereby represents and
warrants that it has sufficient net worth (excluding the value of its equity
interests in the Partnership) to satisfy the Aggregate Guarantee Liability as of
the date hereof and hereby agrees to maintain a sufficient net worth to satisfy
the Aggregate Guarantee Liability as of any relevant date of determination until
the obligations of Borrower for principal and interest now or hereafter existing
under the Guaranteed Obligations shall have been paid.

 

8.          Understanding With Respect to Waivers. Each Guarantor warrants and
represents that each of the waivers set forth above are made with full knowledge
of their significance and consequences, and that under the circumstances, the
waivers are reasonable and not contrary to public policy or law. If any of said
waivers are determined to be contrary to any applicable law or public policy,
such waiver shall be effective only to the maximum extent permitted by law.

 

9.          No Assignment. No Guarantor shall be entitled to assign his or her
rights or obligations under this Guarantee to any other person without the
written consent of the Lender.

 

10.         Entire Agreement. The parties agree that this Guarantee contains the
entire understanding and agreement between them with respect to the subject
matter hereof and cannot be amended, modified or superseded, except by an
agreement in writing signed by the parties.

 

21

 

 

 

11.         Notices. Any notice given pursuant to this Guarantee shall be in
writing and shall be deemed given when delivered personally, or sent by
registered or certified mail, postage prepaid, as follows:

 

If to the Partnership:

 

c/o BRG Manager 712 Fifth Avenue, 9th Floor New York, NY  10019 Attention: R.
Ramin Kamfar

 

or to such other address with respect to which notice is subsequently provided
in the manner set forth above; and

 

If to a Guarantor, to the address set forth on Exhibit A hereto, or to such
other address with respect to which notice is subsequently provided in the
manner set forth above.

 

12.         Applicable Law. This Guarantee shall be governed by, interpreted
under and construed in accordance with the laws of the State of Delaware without
reference to its choice of law provisions.

 

13.         Consent to Jurisdiction; Enforceability

 

(a) This Guarantee and the duties and obligations of the parties hereto shall be
enforceable against each Guarantor in the courts of New York, New York. For such
purpose, each Guarantor hereby irrevocably submits to the nonexclusive
jurisdiction of such courts and agrees that all claims in respect of this
Guarantee may be heard and determined in any of such courts.

 

(b) Each Guarantor hereby irrevocably agrees that a final judgment of any of the
courts specified above in any action or proceeding relating to this Guarantee
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

14.         Condition of Borrower. Each Guarantor is fully aware of the
financial condition of the Borrower and is executing and delivering this
Guarantee based solely upon its own independent investigation of all matters
pertinent hereto and is not relying in any manner upon any representation or
statement of the Lender or the Borrower. Each Guarantor represents and warrants
that it is in a position to obtain, and hereby assumes full responsibility for
obtaining, any additional information concerning the Borrower's financial
conditions and any other matter pertinent hereto as it may desire, and it is not
relying upon or expecting the Lender to furnish to it any information now or
hereafter in the Lender’s possession concerning the same. By executing this
Guarantee, each Guarantor knowingly accepts the full range of risks encompassed
within a contract of this type, which risks it acknowledges.

 

22

 

 

15.         Expenses.         Each Guarantor agrees that, promptly after
receiving Lender’s notice therefor, such Guarantor shall reimburse Lender,
subject to the limitation set forth in subparagraph 1(e) and to the extent that
such reimbursement is not made by Borrower, for all reasonable expenses
(including, without limitation, reasonable attorneys fees and disbursements)
incurred by Lender in connection with the collection of the Guaranteed
Obligations or any portion thereof or with the enforcement of this Guarantee.

 

23

 

 

IN WITNESS WHEREOF, the undersigned Guarantors set forth on Exhibit A hereto
have executed this Guarantee as of the date first set forth above.

 

  GUARANTORS SET FORTH ON EXHIBIT A HERETO:       By:           By:          
By:           By:           By:  

 

  

24

 

 

Exhibit A to Guarantee

 

Name and Address of Partner Guarantors   Guaranteed Amount     Guarantors, as a
group  

$

 

    Individual Guarantors:      

Individual

Guarantee

Percentage

 

25

 

 

Exhibit B to Guarantee

 

Name of Lender Name of Borrower Date of and
Principal Amount
of Loan Debt Balance as of
__/__/__ Guaranteed
Amount          

 

26

 

 

Exhibit C to Guarantee

 

Summary of Principal Terms of Note [or attach copy of Note]

 

27

 

 

Exhibit D to Guarantee

 

Identification of Deed of Trust and

Brief Summary Description of Collateral

 



28

